Citation Nr: 1727183	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for a bilateral ankle disability.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2014, a videoconference hearing was held before the undersigned; a transcript is of record.

In March 2015, the Board remanded these matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam or on its inland waterways and was not exposed to herbicides during active service.

2. Diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to such service.

3. The Veteran has not been diagnosed as having a bilateral ankle disability.

4. The Veteran's service-connected bilateral hearing loss has been manifested by, at worst, hearing acuity of level IV in the right ear and II in the left ear.


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  August 2006 and June 2009 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letters prior to the adjudication of the issues, the notice was timely.

As the October 2009 rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The June 2009 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the October 2009 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with these claims.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the March 2016 VA examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The Veteran contends his diabetes mellitus is related to service, specifically to exposure to herbicides in Vietnam.  See, e.g., May 2009 Notice of Disagreement.

Certain chronic disabilities, such as diabetes mellitus, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include diabetes mellitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and diabetes mellitus or coronary artery disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.

In Haas v. Peake, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the provisions of 38 C.F.R. § 3.307(a)(6)(iii) require the veteran's presence at some point on the landmass or inland waters of Vietnam.  See also Gray v. McDonald, 27 Vet. App. 313, 321 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.")

Initially, the Board notes that the Veteran is currently diagnosed with diabetes mellitus, type II, as noted in his VA treatment records.  Therefore, the Veteran has a current disability.  38 C.F.R. § 3.303 (2016).

With regard to service incurrence, the Veteran's service personnel records do not reflect that he was in the Republic of Vietnam and/or on any of its inland waterways.  The service documentation reports that he served aboard the U.S.S. Massey from July 1963 to 1966.

Research conducted through the Defense Personnel Records Information Retrieval System (DPRIS) does not document that the ship docked, transited inland waterways, or that ship personnel stepped foot in the Republic of Vietnam, nor did it document the ship entering Vietnamese waters during the time period in question.

A formal finding from the Joint Services Records Research Center (JSRRC) Coordinator, dated January 2017, noted the evidence failed to confirm the Veteran was exposed to herbicides, including Agent Orange, while stationed aboard U.S.S. Massey.

On the issue of herbicide exposure, the weight of the evidence demonstrates that the Veteran was not on either the landmass or the inland waterways of Vietnam during active service and may therefore not be presumed to have been exposed to herbicides.  While the Veteran contends Vietnam service, there is no objective evidence that the ship, the U.S.S. Massey, or those who served on it went ashore or entered inland waterways while the Veteran was aboard.  Considering all the evidence of record, the Board finds that the Veteran did not go ashore to the Republic of Vietnam; in this regard, the Board finds the Veteran's personnel records the most probative evidence of record.  See generally M21-1, IV.ii.2.C.3.m.  Therefore, exposure to herbicides is not presumed.

The Veteran's service treatment records reflect no chronic symptoms of diabetes mellitus were manifested during active service.  Further, symptoms of diabetes mellitus were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation.  Indeed, the Veteran's post-service medical records indicate he was first diagnosed with diabetes in 1998, so 20 years after service.

On June 2011 VA examination, the examiner confirmed the diagnosis of diabetes, but did not provide an etiological opinion.

On March 2016 VA examination, the examiner opined that the Veteran's diabetes mellitus, type II, was less likely than not related to service.  The examiner noted the Veteran's service records did not show complaints or treatment for diabetes, and that the evidence of record did not support a finding that diabetes was sustained during his active service.

The Veteran asserts that diabetes mellitus is related to his claimed in-service herbicide exposure.  As discussed above, the evidence does not show he was exposed to herbicides during active service.  Further, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his diabetes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran has diabetes that is etiologically related to active service, service connection is not warranted and the claim must be denied. 

In summary, the Veteran was not exposed to herbicides during active service; diabetes mellitus has not been shown to have originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Ankle Disability

The Veteran contends he has bilateral ankle disability due to service.  He specifically reported the condition began while on active duty and persisted since then.  See October 2009 notice of disagreement.

The Veteran's service treatment records reflect a March 1978 request for flight boots due to ankle problems, specifically frequent pruritis, weakness, and inflammation of the right ankle.  On his August 1978 Report of Medical Examination at retirement, the Veteran's feet and lower extremities were noted to be normal.

The Veteran's VA medical records reflect November 2004 treatment for a left ankle nondisplaced fibula fracture.

On March 2016 VA examination, obtained as part of the Board's prior remand, the examiner noted the Veteran denied a specific injury or trauma to his ankles, but complained of frequent inversion sprains and foot and ankle cramps.  The examiner declined to make a diagnosis of a bilateral ankle disability.  The examiner further stated that the Veteran did not complain of or seek treatment for an ankle condition at any time during service.  While he complained of weak ankles and requested high top boots, the examiner stated there was no evidence of record indicating an ankle condition during service.  The only post-service medical records related to his ankle were the left ankle fracture in November 2004.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed bilateral ankle disability during the appellate period or a diagnosis close in time to the appeal period.  To the extent the Veteran contends he has bilateral ankle pain, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.  

In regard to the post-service left ankle fracture, the evidence does not indicate this was related to service.  Regarding whether the prior fracture represents a current diagnosis, in the VA examination, the examiner was aware of this prior fracture but declined to make a current diagnosis.  As a current diagnosis from a prior injury, in the Board's judgment, requires medical expertise to determine whether the prior fracture results in a current diagnosis, the Board finds this the most probative evidence in this regard.  The evidence weighs against a current diagnosis. 

Assuming, arguendo, that the Veteran does have a diagnosed bilateral ankle disability, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a bilateral ankle disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any bilateral ankle disability.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has a bilateral ankle disability that is etiologically related to active service, service connection is not warranted and the claim must be denied.

Here, because there is no current diagnosis of a bilateral ankle disability at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, the percentage evaluation in Table VII is found by assigning the non-service-connected ear a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in June 2009.  He reported difficulty hearing, particularly understanding conversation and using the telephone.  He reported use of hearing aids.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
40
50
50
LEFT
30
35
45
55

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of IV in the right ear and II in the left ear.  There is not an exceptional pattern of hearing loss.

The Veteran underwent a new VA audiological examination in May 2012.  At that time, the Veteran reported difficulty with communication.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
35
40
40
LEFT
35
35
40
40

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of I in each ear.  There is not an exceptional pattern of hearing loss.

Pursuant to the prior Board remand, the Veteran underwent a new VA audiological examination in March 2016.  At that time, the Veteran reported difficulty in most social situations understanding conversations.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
40
40
50
55
LEFT
35
40
50
55

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of II in the right ear and III in the left ear.  There is not an exceptional pattern of hearing loss.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates a compensable rating at any point during the appellate period.  For rating purposes, the bilateral hearing loss warrants, at worst, a Roman Numeral designation of IV in the right ear and II in the left ear, and this results in a non-compensable rating.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral ear hearing loss.  There is, therefore, no medical evidence to support a higher rating.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating for bilateral hearing loss is not warranted.  The Board also finds that staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


